          Case 2:15-bk-17348-BR                   Doc 45 Filed 04/04/19 Entered 04/04/19 13:33:27                                       Desc
                                                    Main Document Page 1 of 2

 Attorney or Trustee Name, Address, Telephone & FAX                          FOR COURT USE ONLY
 Numbers, State Bar No. & Email Address

 David M. Goodrich
  Dgoodrich@wgllp.com                                                                                    FILED & ENTERED
 650 Town Center Drive, Suite 600
 Costa Mesa, CA 92626
                                                                                                                 APR 04 2019
 Tele: (714) 966-1000
 Fax: (714) 966-1002                                                                                       CLERK U.S. BANKRUPTCY COURT
                                                                                                           Central District of California
                                                                                                           BY fortier    DEPUTY CLERK


     Attorney for chapter 7 trustee
     Chapter 7 trustee

                                         UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA –LOS ANGELES DIVISION

 In re:                                                                      CASE NO.: 2:15-bk-17348-BR
                                                                             CHAPTER: 7
 FIERSTEIN, MICHAEL

 FIERSTEIN, MARYLYN                                                                ORDER ON TRUSTEE’S MOTION FOR
                                                                                  APPROVAL OF CASH DISBURSEMENTS
                                                                                            [LBR 2016-2]

                                                                                   No hearing held




                                                              Debtor(s).

Based upon the trustee’s cash disbursement motion filed as docket entry number 42 (Motion), the Motion is:

   Granted. The trustee is authorized to disburse funds from the estate for the expenses set forth in Exhibit B to the
   Motion.

   Denied. The trustee is not authorized to disburse funds from the estate as set forth in Exhibit B to the Motion.




          This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2015                                                           Page 1                      F 2016-2.2.ORDER.TRUSTEE.DISBURSE
        Case 2:15-bk-17348-BR                   Doc 45 Filed 04/04/19 Entered 04/04/19 13:33:27                                       Desc
                                                  Main Document Page 2 of 2


   Set for hearing on                 at              . The trustee is directed to provide notice of the hearing to the United
   States trustee and to all parties (or their attorneys) who filed an opposition to the Motion.

                                                                        ###




                Date: April 4, 2019




        This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2015                                                         Page 2                      F 2016-2.2.ORDER.TRUSTEE.DISBURSE
